 In the Matter of THE UNIvIs LENS COMPANY, EMPLOYERandUNITEDELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA, CIO, PETI-TIONERCase No. 9-R-2378.-Decided January 15, 1947Mr. Boyd M. Compton,of Dayton, Ohio, for the Employer.Messrs. Arthur L. GarfieldandLewis L. Kaplan,of Dayton, Ohio,for the Petitioner.Mr. Irwin C. Delscamp,of Dayton, Ohio, for the Independent.Mr. Henry W. de Kozmian,of counsel to the Board.DECISIONANDDIRECTIONUpon a petition duly filed, the National Labor Relations Board, onOctober 11, 1946, conducted a prehearing election among employeesof the Employer in the alleged appropriate unit, to determine whetherthey desired to be represented by the Petitioner, or by Univis WorkersIndependent Union of Dayton, Ohio, herein called the Independent,for the purposes of collective bargaining, or by neither.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 850 eligiblevoters of whom 735 cast valid votes, 382 of which were for the Peti-tioner, 257 for the Independent, and 96 for neither; there were 57challenged ballots, and 1 void ballot.Thereafter, hearing in the case was held at Dayton, Ohio, onOctober 25, 1946, before Max Rotenberg, hearing officer.The rulingsof the hearing officer made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS Or FACTI.THE BUSINESS OF THE EMPLOYERThe Univis Lens Company is an Ohio corporation engaged in themanufacture of multi-focal lenses at its plant in Dayton, Ohio.Dur-ing the first six months of 1946 the Employer purchased raw materialsvalued in excess of $200,000, approximately 95 percent of which was72 N. L. R. B., No. 23.149 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipped to the Employer from pointsoutsicle the State of Ohio.Dur-ing the same period the Employer sold products valued in excess of$1,000,000, approximately 60 percent of which was shipped to pointsoutside the State of Ohio.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TILE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.UnivisWorkers Independent Union of Dayton, Ohio, is an unaf-filiated labor organization, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree generally that the appropriate unit should con-sist of all production and maintenance employees, excluding produc-tion control clerks, guards, nurses, full-time outside truck drivers, fore-men, assistant foremen, and all other supervisory employees.There isdisagreement, however, as to group leaders and cafeteria employees.The Petitioner would exclude both categories, the Independent wouldinclude them, and the Employer would include the group leaders andexclude the cafeteria employees.Group leadersThe Employer employs approximately 45 group leaders. Theywork alone or with groups of rank and file employees ranging from 1to 25 in number.They are usually the most highly skilled operatorsin their respective departments.Unlike foremen and assistant fore-men, they are paid on an hourly basis as are the remaining rank andfile employees.They are usually paid only from 3 to 5 percent morethan the rank and file employees.As part of their duties they trainIOf the 57 challenged ballots, 45 were castby group leaders. THE UNIVIS LENS COMPANY151new employees and sometimes advise old employees on the proper per-formance of their operations. In addition, they supply employeeswith tools and materials, set up machines for employees and occasion-ally make necessary adjustments on the machines.Although they make daily reports to the foremen on the quantityproduced, they do not report on the quality of the rank and fileemployees' work.Group leaders make out requisition orders to beapproved by the foremen, but they do not have the authority to signsuch orders.They sign passes for the rank and file employees per-mitting them to leave the building and occasionally substitute forforemen or assistant foremen when the latter are on vacation.Whilethe amount of rank and file production work performed by groupleaders varies considerablyin the different departments, on the averagethey devote from 15 to 25 percent of their time to actual productionwork.,It is true that some group leaders take courses designed to train themfor positions as foremen and assistant foremen.But they do notattend supervisory meetings, as do foremen and assistant foremen.They are normally not invited to foremen's dinners although on oneoccasion group leaders attended a foremen's picnic.Group leaders have no authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees.Onoccasion they reprimand rank and file employees.Nevertheless, theyare not required to report infractions of the Employer's rules to theforemen.Some group leaders report such infractions to the foremenfrom time to time, but the foremen do not act on such reports withoutmaking an independent investigation.On the entire record, we are of the opinion that the group leadersdo not possess sufficient inclicia of supervisory authority to warranttheir exclusion.Accordingly, we shall include them in the appro-priate unit.2Cafeteria Employees 3The cafeteria employees, about 12 in number, work in the Em-ployer's cafeteria where they prepare and serve food to employeesof the Employer. Inasmuch as the unit agreed upon by all partiesis virtually all-inclusive, we perceive no persuasive reason to excludethis small group of employees, who are paid on the same hourly basisas production and maintenance workers.Accordingly, we shall in-clude the Employer's cafeteria employees in the appropriate unit.'2SeeMatter of Rohm and IlaasCompany,63 N. L. R. B. 785;Matterof Edward G. BuddManufacturingCompany,58 N L R B. 11180The remaining12 of the 57challenged ballotswerecast by cafeteria employees.4SeeMatterofTheRauland Corporation,62 N. L. R B 248 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees of theEmployer's Dayton, Ohio, plant, including group leaders and cafe-teria employees, but excluding production control clerks, guards,nurses, full-time outside truck drivers, foremen, assistant foremen, andall other supetvisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESEN TATIvESAs noted above, of the 57 challenged ballots, 45 were cast by groupleaders and 12 by cafeteria employees. In view of our determina-tion to include group leaders and cafeteria employees in the appro-priate unit, we hereby overrule the challenges to the ballots cast bythe 45 group leaders and 12 cafeteria employees.Since the challenged ballots of the 45 group leaders and 12 cafe-teria employees are sufficient in number to.affect the results of theelection, we shall direct the Regional Director to open and count them.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Univis Lens Company,Dayton, Ohio, it is herebyDIRECTED that the Regional Director for the Ninth Region shall,within ten (10) days from the date of this Direction, open and countthe challenged ballots of the 45 group leaders and 12 cafeteriaemployees, and shall thereafter prepare and cause to be served uponthe parties 5, Supplemental Tally of Ballots, including therein thecount of these 57 challenged ballots.